
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.6


3COM CORPORATION

RESTRICTED STOCK PLAN


(As Amended December 1997)

1.Purpose. The 3Com Corporation Restricted Stock Plan (the "Plan") was adopted
by the Board of Directors of 3Com Corporation (the "Board") on July 9, 1991, and
was established to create additional incentive for key employees of 3Com
Corporation and any successor corporation thereto (collectively referred to as
the "Company"), and any present or future parent and/or subsidiary corporations
of such corporation (all of whom along with the Company being individually
referred to as a "Participating Company" and collectively referred to as the
"Participating Company Group") to promote the financial success and progress of
the Participating Company Group. For purposes of the Plan, a parent corporation
and a subsidiary corporation shall be as defined in sections 424(e) and 424(f)
of the Internal Revenue Code of 1986, as amended (the "Code").

2.Administration. The Plan shall be administered by the Board and/or by a duly
appointed committee of the Board having such powers as shall be specified by the
Board. Any such committee shall satisfy the requirements of Rule 16b-3, as
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and amended from time to time, for being a committee of "disinterested
persons" as defined in Rule 16b-3. Any subsequent references herein to the Board
shall also mean the committee if such committee has been appointed and, unless
the powers of the committee have been specifically limited, the committee shall
have all of the powers of the Board granted herein, including, without
limitation, the power to terminate or amend the Plan at any time, subject to the
terms of the Plan and any applicable limitations imposed by law. All questions
of interpretation of the Plan or of the provisions of the grant of shares of the
common stock of the Company under the Plan shall be determined by the Board, and
such determinations shall be final and binding upon all persons having an
interest in the Plan. Any officer of a Participating Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, or election which is the responsibility of or which is allocated to
the Company herein, provided the officer has apparent authority with respect to
such matter, right, obligation, or election.

3.Eligibility. Key employees of the Company (including officers and directors
who are also employees) are eligible to participate in the Plan. The Board
shall, in the Board's sole discretion, determine which individuals shall have
the right to acquire shares of the common stock of the Company under the Plan
(the "Participants").

4.Share Reserve. The Plan shall have a share reserve of one million six hundred
sixty five thousand four hundred eighty two (1,665,482) shares (as adjusted for
stock splits and stock dividends, and similar events) of authorized but unissued
common stock of the Company (the "Stock"). Such share reserve shall be reduced
by the number of shares of Stock granted pursuant to the Plan. In the event that
any shares of Stock granted pursuant to the Plan are reacquired under the terms
of the Plan by the Company, the shares so reacquired shall be returned to the
share reserve. Appropriate adjustments shall be made in the number and class of
shares of Stock in such share reserve in the event of a stock dividend, stock
split, reverse stock split, combination, reclassification, or like change in the
capital structure of the Company.

5.Compliance with Securities Laws. Inability of the Company to obtain from any
regulatory body having jurisdiction authority deemed by the Company's legal
counsel to be necessary to the lawful issuance of any shares of Stock under the
Plan shall relieve the Company of any liability in respect

1

--------------------------------------------------------------------------------

of the non-issuance of such shares of Stock as to which such requisite authority
shall not have been obtained.

6.Stock Grant. The Board shall have the authority to grant shares of Stock from
time to time to Participants. After the Board has granted a Participant shares
of Stock pursuant to the Plan, the Company shall advise such Participant in
writing of the terms, conditions and restrictions of the grant, including the
number of shares of Stock which the Participant has been granted. The number of
shares of Stock which a Participant may receive under the Plan shall be
determined by the Board in the Board's sole discretion. Subject to the
provisions of paragraph 7 below, the grant shall be made in the form attached
hereto as Exhibit A (the "Stock Grant Agreement").

7.Authority to Vary Terms. The Board shall have the authority from time to time
to vary the terms of the standard form of Stock Grant Agreement attached hereto
as Exhibit A either in connection with an individual grant or in connection with
the authorization of a new standard form; provided, however, that the terms and
conditions of such revised or amended standard form of stock grant agreement
shall be in accordance with the terms of the Plan.

8.Provision of Information. Each Participant who receives a grant of shares of
Stock pursuant to the Plan shall be given access to information concerning the
Company equivalent to that information generally made available to the common
shareholders of the Company so long as the Participant retains ownership of such
shares.

9.Term. Unless otherwise terminated, the Plan shall continue until July 9, 2001.

10.Termination or Amendment of Plan. The Board may terminate or amend the Plan
at any time. In any event, no amendment may adversely affect any outstanding
grant of shares of Stock without the consent of the Participant. A grant shall
be considered as outstanding as of the effective date of such grant as
determined by the Board.

2

--------------------------------------------------------------------------------



QuickLinks


3COM CORPORATION RESTRICTED STOCK PLAN
